Offense, felony theft; penalty, two years in the penitentiary.
The record in this case shows that the term of court at which appellant was convicted adjourned on the 26th day of July, 1928, and that notice of appeal was given on July 20, 1928. The statement of facts in the record shows to have been filed on November 2, 1928, and the bills of exception on November 1, 1928. These were not timely filed and cannot be considered. Art. 760, Subdivision 5, C. C. P. (1925); Newsome v. State,105 Tex. Crim. 325; *Page 613 
Clark v. State, 105 Tex.Crim. Rep.; Triggs v. State,105 Tex. Crim. 578.
The record presents nothing for review and the judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.